Name: Commission Regulation (EEC) No 2717/85 of 27 September 1985 re-establishing intervention buying in of beef in France
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 28 . 9 . 85 Official Journal of the European Communities No L 257/ 11 COMMISSION REGULATION (EEC) No 2717/85 of 27 September 1985 re-establishing intervention buying in of beef in France HAS ADOPTED THIS REGULATION : Article 1 1 . In application of Article 3 (3) of Regulation (EEC) No 1308/85 intervention buying in shall be re-established from 30 September 1985 for the following classes in France : Category C, classes U2, U3 and U4 2. Regulation (EEC) No 2588/85 is hereby repealed. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by the Act of Accession of Greece, and in particular Article 6 (5) (b) thereof, Having regard to Council Regulation (EEC) No 1308/85 of 23 May 1985 fixing the guide price and the intervention price for adult bovine animals for the 1985/86 marketing year (2), and in particular Article 3 (3) thereof, Whereas Commission Regulation (EEC) No 2588/85 (3) suspends intervention buying in of beef in France ; Whereas in the light of the market situation in France that Regulation can now be repealed, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 September 1985. For the Commission Frans ANDRIESSEN Vice-President o OJ No L 148, 28 . 6 . 1968 , p . 24 . 0 OJ No L 137, 27. 5 . 1985, p . 16 . 0 OJ No L 247, 14. 9 . 1985, p . 5 .